Exhibit 10.1

UNIVERSAL CORPORATION

EXECUTIVE CHANGE IN CONTROL SEVERANCE POLICY

Effective May 26, 2020

1.    Purpose

1.1    This Executive Change in Control Severance Policy (this “Policy”) has
been established by the Company on May 26, 2020 (“Effective Date”) to provide
Eligible Executives with the opportunity to receive severance benefits if a
Change in Control of the Company occurs after the Effective Date. The purpose
and intent of this Policy is to attract and retain key executives and to improve
productivity by reducing distractions resulting from a potential Change in
Control situation, all of which are in the best interest of the Company and its
shareholders.

1.2    This Policy is intended to be an unfunded “top hat” plan for purposes of
ERISA and is designed to provide certain severance benefits to a select group of
management or highly compensated employees, to be paid solely from the general
assets of the Company or its Subsidiaries.

2.    Definitions Capitalized terms shall have the meaning set forth below or as
defined elsewhere in this Policy.

2.1    ”Administrator” means the Committee or, for ministerial actions only, its
delegee.

2.2    “Affiliated Companies” means any company controlled by, controlling or
under common control with the Company.

2.3    “Annual Bonus” means an Eligible Executive’s target annual bonus for the
fiscal year during which the Eligible Executive’s Termination Date occurs. If no
target annual bonus has been established for the fiscal year during which such
Termination Date occurs, then “Annual Bonus” means the greater of (a) the annual
bonus actually paid to the Eligible Executive for the fiscal year prior to the
fiscal year during which such Termination Date occurs or (b) the most recent
annual bonus actually paid to the Eligible Executive prior to the Change in
Control Date.

2.4    “Base Pay” means an Eligible Executive’s annualized base salary in effect
immediately prior to the Eligible Executive’s Termination Date (or if the
Eligible Executive’s termination of employment is due to Good Reason based on a
material reduction in base salary under Section 2.20(b), then the Eligible
Executive’s annualized base salary in effect immediately prior to such
reduction).

2.5    ”Beneficial Owner” has the meaning ascribed to it in Rule 13d-3 and Rule
13d-5 under the Exchange Act; except that, in calculating the beneficial
ownership of any particular Person, such Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to acquire
by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The term
“Beneficial Ownership” has a corresponding meaning.

2.6    ”Board” means the Board of Directors of the Company.

2.7    ”Cause” means:

(a)    the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company, Affiliated Companies or
Subsidiaries (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial



--------------------------------------------------------------------------------

performance is delivered to the Executive by the Board or the Chief Executive
Officer of the Company which specifically identifies the manner in which the
Board or Chief Executive Officer believes that the Executive has not
substantially performed the Executive’s duties;

(b)    the Executive’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

For purposes of this Section 2.7, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior named executive officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in subsections (a) and
(b) above, and specifying the particulars thereof in detail.

2.8    ”Change in Control” means the first to occur of any of the following:

(a)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of Beneficial Ownership of 20%
or more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 2.8;

(b)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(c)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without

 

2



--------------------------------------------------------------------------------

limitation a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(d)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

2.9    ”Change in Control Date” means the date on which a Change in Control
occurs. Anything in this Policy to the contrary notwithstanding, if a Change in
Control occurs and if the Executive’s employment with the Company is terminated
by the Company without Cause within thirty (30) days prior to the date on which
the Change in Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (a) was at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(b) otherwise arose in connection with or anticipation of a Change in Control,
then for purposes of determining the Change in Control Period, the “Change in
Control Date” shall mean the date immediately prior to the date of such
termination of employment.

2.10     “Change in Control Period” means the period of time beginning on the
Change in Control Date and lasting through the three (3)-year anniversary of the
occurrence of the Change in Control.

2.11    ”COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985.

2.12    ”Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code shall be deemed to include a reference to any
regulations promulgated thereunder.

2.13    ”Committee” means the Compensation Committee of the Board, or any
successor committee thereto.

2.14    ”Company” means Universal Corporation, a Virginia corporation, and any
successor thereto.

2.15    “Disability” means total disability within the meaning of the Company’s
long term disability plan and as determined thereunder.

2.16    ”Eligible Executive” means an Executive who meets the requirements under
Section 3 of this Policy.

2.17    ”Executive” means an employee of the Company or a Subsidiary in one of
the named positions listed on Exhibit A. Before or after the Change in Control
Period, the Administrator shall have the right to add or remove positions from
Exhibit A at any time in its sole discretion. During the Change in Control
Period, a position may only be removed from Exhibit A with the prior written
consent of the Executive(s) in such position at the time of the removal.

 

3



--------------------------------------------------------------------------------

2.18    ”ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.19    ”Exchange Act” means the Securities and Exchange Act of 1934, as
amended.

2.20    ”Good Reason” means, the Executive’s resignation within thirty (30) days
following the end of the Cure Period (as defined below), without the Executive’s
express written consent, of one or more of the following:

(a)    a material diminution in the Executive’s authority, duties or
responsibilities relative to the Executive’s authority, duties or
responsibilities in effect immediately prior to such reduction (including, if
applicable, a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to the Board);

(b)    a material diminution in the Executive’s base compensation other than a
general reduction in base salary; or

(c)    a relocation of the Executive’s principal place of employment by more
than thirty-five (35) miles from his or her prior work location;

provided, however, that Executive’s mental or physical incapacity following the
occurrence of an event described in clauses (a) through (c) shall not affect
Executive’s ability to terminate for Good Reason and Executive’s eligibility for
retirement shall not be a basis to deny benefits payable to Executive under this
Agreement following his resignation for Good Reason if Executive otherwise has
Good Reason to resign. In order to qualify as Good Reason, the Executive must
not terminate employment with the Company without first providing the Company
with written notice of the existence of the condition described above within
sixty (60) days of the initial existence of the condition, upon receipt of such
notice the Company shall have sixty (60) days in which it may remedy the
condition without being required to pay the Executive the amounts contemplated
in Section 4 (the “Cure Period”). If the Company fails to remedy the condition
within sixty (60) days of receipt of such notice, the Executive must terminate
employment within thirty (30) days following the end of the Cure Period.

2.21    ”Person” has the meaning ascribed to it in Section 13(d)(3) of the
Exchange Act.

2.22    “Pro-Rata Bonus” means a prorated bonus equal to the product of (i) the
bonus, if any, that the Executive would have earned during the applicable
performance period based on the level of achievement of the applicable
performance goals; and (ii) a fraction, the numerator of which is the number of
days the Executive was employed by the Company during the applicable performance
period and the denominator of which is the total number of days in such
performance period.

2.23    ”Qualifying Termination” means a termination of Executive’s employment
during the Change in Control Period either:

(a)    By the Company without Cause and other than due to the death or
Disability of the Executive; or

(b)    By the Executive for Good Reason.

2.24    ”Severance Benefits” means the benefits described in Section 4.1.

2.25    “Subsidiary” or “Subsidiaries” means any corporation that is directly,
or indirectly through one or more intermediaries, controlled by the Company

 

4



--------------------------------------------------------------------------------

2.26    ”Termination Date” means the date of an Executive’s Qualifying
Termination.

3.    Eligibility

3.1    Eligibility. Each Executive (a) whose position is designated as eligible
by the Administrator on Exhibit A, (b) who experiences a Qualifying Termination
during the Change in Control Period, (c) who is not ineligible as provided in
Section 3.2, and (d) who signs and returns to the Company a Severance Agreement
that includes a Release of Claims and Restrictive Covenants (each as defined
below), and such Release of Claims becomes effective as described in
Section 3.3, shall be eligible under this Policy.

3.2    Ineligible. An Executive shall not be eligible under this Policy (a) if
prior to the Change in Control Date, the Executive has entered into a change in
control agreement with the Company or a Subsidiary and such agreement is in
effect on the Termination Date or (b) if the Executive is transferred to an
ineligible position, provided, following the Change in Control Date, the
Executive has consented to such transfer in writing.

3.3    Severance Agreement, Release of Claims and Restrictive Covenants. As a
condition of receiving any payments or benefits under this Policy, an Executive
must sign (and not revoke, if applicable) a severance agreement (“Severance
Agreement”), in a substantially similar form as attached hereto as Exhibit B.
The Severance Agreement shall include a general release of claims in favor of
the Company (“Release of Claims”) and restrictive covenants addressing
non-competition, non-solicitation, confidentiality and related provisions
(“Restrictive Covenants”). The Release of Claims must become effective (i.e.,
the Executive must sign the Severance Agreement and any revocation period
specified therein must have expired without the Executive revoking the Severance
Agreement) no later than sixty (60) days following the later of the Executive’s
Termination Date or the Change in Control Date (or, if earlier, by the date
specified in the Severance Agreement) (“Release Effective Date”). If the Release
of Claims provided in the Severance Agreement does not become effective by the
Release Effective Date, then no payments or benefits shall be provided to the
Executive under this Policy.

4.    Severance Benefits

4.1    Severance Benefits. If the Executive has a Qualifying Termination during
the Change in Control Period and meets the eligibility requirements in
Section 3, then the Eligible Executive shall have a right to receive the
following Severance Benefits (subject in all events to the requirements for a
Severance Agreement in Section 3.3):

(a)    Cash Severance Benefit. The Company shall pay to the Eligible Executive a
lump sum cash amount equal to the product of (x) the Eligible Executive’s Base
Pay (subject to adjustments provided in Section 2.4) plus the Annual Bonus (as
defined in Section 2.3) and (y) the applicable multiplier (set forth in chart
below), less all applicable withholdings. The following table describes the
formula for determining the benefit provided under this Section 4.1(a) (with the
multiplier applicable to each Category):

 

Category

  

Severance Benefit

1    2.5 x (Eligible Executive’s Base Pay + Annual Bonus) 2    2.0 x (Eligible
Executive’s Base Pay + Annual Bonus) 3    1.0 x (Eligible Executive’s Base Pay +
Annual Bonus)

 

5



--------------------------------------------------------------------------------

(b)    Cash Health Benefit. The Company shall pay to the Eligible Executive a
lump sum cash amount equal to twelve (12) times one month of COBRA premiums for
continued group medical, vision and dental coverage at the COBRA rate in effect
on the Termination Date based on the Eligible Executive and his or her eligible
dependents actual coverage in place immediately prior to the Termination Date
(determined as if the Eligible Executive had elected such coverage under COBRA
immediately prior to the Termination Date).

4.2    Time and Form of Payment of the Severance Benefits. Subject to the
requirements in Section 3.3 and Section 10 (if applicable), Severance Benefits
shall be paid to the Eligible Executive in a lump sum within sixty (60) days
following the Eligible Executive’s Termination Date.

4.3    Accrued Obligations. To the extent not theretofore paid or provided, the
Company shall timely pay or provide to the Eligible Executive any salary earned
through the Eligible Executive’s Termination Date and any other accrued and
vested amounts or benefits required to be paid or provided to the Eligible
Executive under any plan, program, policy, practice or contract at the times set
forth in any such plan, policy, practice or contract. Also, to the extent any
annual or long-term cash bonus was earned in a prior fiscal year (i.e., the
performance period ended in a fiscal year prior to the fiscal year that includes
the Eligible Executive’s Termination Date) but has not yet been paid, the
Company shall pay to the Eligilbe Executive such bonus or bonuses on the earlier
of (a) the original payment date or (b) thirty (30) days following the Eligible
Executive’s Termination Date; provided, however, if any such bonus is subject to
Section 409A (as defined below), such bonus shall be paid at the time required
under the original agreement or plan and in accordance with Section 409A. To the
extent the Eligible Executive is participating in any annual or long-term cash
bonus plans, policies or programs during the Company’s fiscal year in which the
Eligible Executive’s employment with the Company terminates (i.e., the
performance period includes the fiscal year that includes the Eligible
Executive’s Termination Date), the Company shall pay to the Eligible Executive a
Pro-Rata Bonus for each such bonus or bonuses, but only to the extent any such
bonus is actually earned based on the applicable performance criteria, at the
time that any such bonus would otherwise have been payable had the Eligible
Executive not terminated employment. The vesting and payment of any outstanding
equity awards awarded to the Eligible Executive shall be determined in
accordance with the terms of any award agreements or plans governing such equity
awards. Payment of the benefits provided for in this Section 4.3 are not subject
to the Release of Claims requirement.

5.    280G Limitation on Payment

5.1    Reduction. Notwithstanding any other provision of this Policy or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company, Affiliated Companies or
Subsidiaries to an Eligible Executive or for an Eligible Executive’s benefit
pursuant to the terms of this Policy or otherwise (“Covered Payments”)
constitute parachute payments (“Parachute Payments”) within the meaning of
Section 280G of the Code and would, but for this Section 5, be subject to the
excise tax imposed under Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then the
Covered Payments shall be either:

(a)    reduced to the minimum extent necessary to ensure that no portion of the
Covered Payments is subject to the Excise Tax (that amount, the “Reduced
Amount”); or

(b)    payable in full if the Eligible Executive’s receipt on an after-tax basis
of the full amount of payments and benefits (after taking into account the
applicable federal, state, local and foreign income, employment and excise taxes
(including the Excise Tax)) would result in the Eligible Executive receiving an
amount greater than the Reduced Amount.

 

6



--------------------------------------------------------------------------------

5.2    Order of Reduction. Any such reduction shall be made first from cash
payments (reducing cash payments payable last in time first) then from non-cash
benefits (reducing benefits provided last in time first).

5.3    Determinations. All determinations required to be made under this
Section 5, including whether the Eligible Executive will be subject to the
Excise Tax, and the assumptions to be utilized in arriving at such
determinations, shall be made by a nationally recognized certified public
accounting firm designated by the Company (the “Accounting Firm”), provided,
however, that, if an accounting firm serves as an accountant or auditor for any
individual, entity or group involved in the Change in Control, then all Eligible
Executives must provide prior written consent to the accounting firm. The
Accounting Firm shall provide detailed supporting calculations both to the
Company and the applicable Eligible Executive. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

6.    Administration

6.1    Administrator. The Administrator has the exclusive right, power and
authority, in its sole and absolute discretion, to administer and interpret this
Policy. The Administrator has all powers reasonably necessary to carry out its
responsibilities under this Policy including (but not limited to) the sole and
absolute discretionary authority to:

(a)    administer this Policy according to its terms and to interpret any
related policies and procedures;

(b)    resolve and clarify inconsistencies, ambiguities and omissions in this
Policy and among and between this Policy and other related documents;

(c)    except as provided in Section 6.3, take all actions and make all
decisions regarding questions of eligibility and entitlement to benefits, and
benefit amounts;

(d)    make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Policy;

(e)    except as provided in Section 6.3, process and approve or deny all claims
for benefits; and

(f)    delegate any actions or responsibilities to the extent such delegation is
allowed under applicable law and this Policy.

6.2    Finality. Except as provided in Section 6.3, the decision of the
Administrator on any disputes arising under this Policy, including (but not
limited to) questions of construction, interpretation and administration shall
be final, conclusive and binding on all persons having an interest in or under
this Policy.

6.3    Claims Procedure.

(a)    A former Executive (a “claimant”) who believes that he or she is entitled
to benefits under this Policy in an amount greater than what the claimant is
receiving or has received may file a written

 

7



--------------------------------------------------------------------------------

claim within ninety (90) days of his or her termination of employment for such
benefits by writing directly to the corporate offices of the Company. Such
claims shall be reviewed by the Committee within ninety (90) days of receipt.

(b)    Every claim that is filed timely shall be answered in writing stating
whether the claim is granted or denied. If the claim is denied, the reasons for
denial and reference to the relevant Policy provisions shall be set forth in a
written notice to the claimant. Such notice shall also describe information
necessary for the claimant to perfect an appeal and include an explanation of
this Policy’s claim appeal procedures.

(c)    Within ninety (90) days of notice that a claim is denied, the claimant
may file a written appeal to the full Board, including any comments, statements
or documents the claimant may wish to provide. Appeals shall be considered by
the full Board or a committee of not less than three persons designated by the
Board, none of whom shall be the person who responded to the initial claim. In
the event the claim is denied upon appeal, the Board or its designee shall set
forth in writing the reasons for denial and the relevant provisions of this
Policy. The decision of the Board upon appeal shall be final, conclusive and
binding on all persons involved in the appeal.

7.    Duration; Amendment and Termination

7.1    Duration. This Policy shall remain in effect until terminated as provided
in Section 7.2. Notwithstanding the foregoing, if a Change in Control occurs,
this Policy shall continue in full force and effect and shall not terminate or
expire until after all Eligible Executives who become entitled to any payments
or benefits hereunder shall have received such payments or benefits in full.

7.2    Amendment and Termination. The Company reserves the right to amend or
terminate this Policy at any time in its sole discretion, including the
Exhibits; provided, however, that, during the Change in Control Period, the
Company shall not amend or terminate this Policy or the Exhibits without an
Executive’s prior written consent if such amendment or termination would have a
material detrimental effect on an Executive’s rights under this Policy.

8.    Notices

8.1    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party, by a nationally recognized
delivery service that promises overnight delivery or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to an Executive:

Executive’s most recent address

in the Company’s records

If to the Company:

Universal Corporation

9201 Forest Hill Ave

Stony Point II

Richmond, VA 23235

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

8



--------------------------------------------------------------------------------

8.2    Notice and communications shall be effective when actually received by
the addressee.

9.    Additional Provisions

9.1    At-Will Employment. This Policy does not alter the status of the
Executive as an at-will employee of the Company, Affiliated Companies or
Subsidiaries. Nothing contained herein shall be deemed to give any Executive the
right to remain employed by the Company or to interfere with the rights of the
Company to terminate the employment of any Executive at any time, with or
without Cause.

9.2    Legal Fees. The Company agrees to pay, to the full extent permitted by
law, all legal fees and expenses that the Executive may reasonably incur as a
result of any contest by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Policy or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Policy), plus in each
case interest on any delayed payment at the applicable Federal rate provided for
in Section 7872(f)(2)(A) of the Code; provided that the Company shall have no
obligation under this Section 9.2 to the extent the resolution of any such
contest includes a finding denying, in total, the Executive’s claims in such
contest.

9.3    Effect on Other Plans, Agreements and Benefits. Any Severance Benefits
payable to an Eligible Executive under this Policy will not be counted as
compensation for purposes of determining benefits under any other benefit
policies or plans of the Company, except to the extent expressly provided
therein.

9.4    Mitigation and Offset. The Company may, in its discretion and to the
extent permitted under applicable law and in accordance with Section 409A to the
extent applicable, offset against the Eligible Executive’s benefits under this
Policy any other severance benefits payable to the Eligible Executive by the
Company, the value of unreturned property, and any outstanding loan, debt or
other amount the Eligible Executive owes to the Company. The Company may recover
any overpayment of benefits made to an Eligible Executive or an Eligible
Executive’s estate under this Policy or, to the extent permitted by applicable
law, offset any other overpayment made to the Eligible Executive against any
Policy benefits or other amount the Company owes the Eligible Executive or the
Eligible Executive’s estate.

9.5    Clawback. The payments and benefits under this Policy are subject to the
terms of the Company’s recoupment, clawback or similar policies as may be in
effect from time to time, as well as any similar provisions of applicable law,
any of which could in certain circumstances require repayment or forfeiture of
any cash or other property received under this Policy.

9.6    Severability. The invalidity or unenforceability of any provision of this
Policy shall not affect the validity or enforceability of any other provision of
this Policy.

9.7    Headings and Subheadings. Headings and subheadings contained in this
Policy are intended solely for convenience and no provision of this Policy is to
be construed by reference to the heading or subheading of any section or
paragraph.

9.8    Unfunded Obligations. The amounts to be paid to Executives under this
Policy are unfunded obligations of the Company. The Company is not required to
segregate any monies or other assets from its general funds with respect to
these obligations. Executives shall not have any preference or security interest
in any assets of the Company other than as a general unsecured creditor.

 

9



--------------------------------------------------------------------------------

9.9    Successors. This Policy shall be binding upon any successor to the
Company, its assets, its businesses or its interest (whether as a result of the
occurrence of a Change in Control or otherwise), in the same manner and to the
same extent that the Company would be obligated under this Policy. In the case
of any transaction in which a successor would not by the foregoing provision or
by operation of law be bound by this Policy, the Company shall require any
successor to the Company to expressly and unconditionally assume this Policy in
writing and honor the obligations of the Company hereunder, in the same manner
and to the same extent that the Company would be required to perform if no
succession had taken place.

9.10    Transfer and Assignment. An Executive shall have no right to sell,
assign, transfer, pledge, anticipate or otherwise encumber, transfer,
hypothecate or convey any amounts payable under this Policy prior to the date
that such amounts are paid, except that, in the case of an Eligible Executive’s
death after his or her Termination Date but prior to payment, such amounts shall
be paid to the Eligible Executive’s estate provided such estate provides a
Release of Claims. The Company shall have the right to assign any agreement
entered into in connection with this Policy, including Exhibit B.

9.11    Waiver. Any party’s failure to enforce any provision or provisions of
this Policy will not in any way be construed as a waiver of any such provision
or provisions, nor prevent any party from thereafter enforcing each and every
other provision of this Policy.

9.12    Governing Law. To the extent not pre-empted by federal law, this Policy
shall be construed in accordance with and governed by the laws of the
Commonwealth of Virginia without regard to conflicts of law principles. Any
action or proceeding to enforce the provisions of this Policy will be brought
only in the Henrico County Circuit Court or the federal court in Richmond,
Virginia, at the option of the Company, and each party consents to the venue and
jurisdiction of such court. The parties hereby irrevocably submit to the
exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.

9.13    Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

10.    Internal Revenue Code Section 409A

10.1    This Policy is intended to comply with the requirements of Section 409A
of the Code (“Section 409A”) or an exemption thereunder and shall be construed
and administered accordingly. Any payments under this Policy that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. Any payments or benefits to be made
under this Policy at different times are to be considered separate payments
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Policy comply
with Section 409A and in no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by an Eligible Executive on account of non-compliance with Section 409A.

10.2    Notwithstanding any other provision of this Policy, if any payment or
benefit provided to an Eligible Executive in connection with his or her
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A, such payment or benefit shall
only be made upon a “separation from service” under Section 409A and, to the
extent the Eligible Executive is determined to be a “specified employee” as
defined in Section 409A(a)(2)(b)(i) of the Code, then such payment or benefit
shall not be paid until the first payroll date to occur following the six-month
anniversary of the termination of employment or, if earlier, on the Executive’s
death.

 

10



--------------------------------------------------------------------------------

10.3    If the maximum period within which the Executive must sign and not
revoke the Release of Claims would begin in one calendar year and expire in the
following calendar year, then any payments contingent on the occurrence of the
Release Effective Date shall be made in such following calendar year (regardless
of the year of execution of such Release of Claims) if payment in such following
calendar year is required in order to comply with Section 409A.

IN WITNESS WHEREOF, and as evidence of the adoption of this Policy, Universal
Corporation has caused the same to be executed by its duly authorized officers
and its corporate seal to be affixed hereto this 26th day of May, 2020.

 

UNIVERSAL CORPORATION By:  

/s/ Preston D. Wigner

Name:   Preston D. Wigner Title:   Vice President, General Counsel and Secretary

 

11



--------------------------------------------------------------------------------

Exhibit A

List of Eligible Positions

under Section 2.17 of the Policy

Category 1

Chief Executive Officer of Universal Corporation

Category 2

Universal Leaf Tobacco Company, Inc. — Members of Executive Committee

Category 3

Universal Leaf Tobacco Company, Inc. and Universal Corporation

Richmond-based Officers — Vice President and above

Universal Global Ventures, Inc., Richmond-based Officers — Senior Vice President
and above.

 

1



--------------------------------------------------------------------------------

Exhibit B - FORM

Exhibit B

Form of Severance Agreement under Section 3.3 of the Policy

THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and
entered into by and between                          (“Executive”) and Universal
Corporation (“Company”)1.

STATEMENT OF FACTS

Executive’s employment with the Company ceased on                     ,
        , and Executive desires to accept the following terms, including,
without limitation, certain additional consideration from the Company under the
Executive Change in Control Severance Policy (the “Policy”) to which Executive
would not otherwise be entitled, in return for Executive’s general release and
other agreements set forth below. Executive and the Company desire to settle
fully and finally all differences and disputes that might arise, or have arisen,
out of Executive’s employment with the Company, and the cessation thereof.

Unless otherwise defined in the Agreement, capitalized terms shall have the
meaning set forth in the Policy.

STATEMENT OF TERMS

In consideration of the mutual promises herein, it is agreed as follows:

1.    Non-Admission of Liability. Neither this Agreement nor the offer to enter
into this Agreement shall in any way be construed as an admission by the Company
that it acted wrongfully or that Executive has any rights whatsoever against the
Company.

2.    Cessation of Employment. Executive represents, understands and agrees that
his employment with the Company ceased on                     ,         
(“Separation Date”). Effective on the Separation Date, Executive ceased to be an
employee of the Company for any purpose whatsoever and shall be entitled to no
further payments or benefits except as otherwise provided herein.

3.    Effective Date. The Effective Date of this Agreement shall be the eighth
day after Executive signs this Agreement (“Effective Date”). As of the Effective
Date, if Executive has not revoked this Agreement pursuant to Section 15 hereof,
this Agreement shall be fully effective and enforceable.

4.    Additional Consideration. In full consideration and as a material
inducement for Executive’s signing and not revoking this Agreement, Executive
will receive the following additional consideration, to which Executive would
not have been otherwise entitled in the absence of this Agreement:

(a)    The Company will pay to Executive the following payments (referred to
herein as “Severance”). Severance shall consist of the following payments and
shall be paid in accordance with the following schedules2:

(i)    Cash Severance Payment. A lump sum payment equal to the product of
[Choose 1: [Category 1 Executive – two and one-half (2.5)] [Category 2 Executive
– two (2.0)] [Category

 

 

1 

If employed with a subsidiary, add subsidiary as party and define both as
“Company”.

2 

Payments should be exempt under the short-term deferral rule under Section 409A
of the Internal Revenue Code. However, confirmation of the exemption must be
made at the time of payment. If not exempt, then a six-month delay in payment
must be inserted in this section.

 

2



--------------------------------------------------------------------------------

Exhibit B - FORM

 

3 Executive – one (1.0)]] times Executive’s Base Pay plus Annual Bonus.
Executive shall receive                      Thousand                     
Hundred                      and xx/100 Dollars ($                ), less all
applicable withholdings, payable within sixty (60) days following Executive’s
termination, so long as this Agreement has been signed, not revoked and is fully
effective.

(ii)    Cash Health Benefit. A lump sum payment equal to the product of twelve
(12) times Executive’s one month Consolidated Omnibus Budget Reconciliation Act
(COBRA) premium for continued group medical, vision and dental coverage at the
COBRA rate in effect on the Separation Date (for coverage in effect on the
Separation Date as provided in Section 4.1(b) of the Policy). Executive shall
receive                      Thousand                      Hundred
                     and xx/100 Dollars ($                ), less all applicable
withholdings, payable within sixty (60) days following Executive’s termination,
so long as this Agreement has been signed, not revoked and is fully effective.

5.    Accrued Obligations. To the extent not already paid, the Company shall
timely pay or provide to Executive any salary earned through Executive’s
Separation Date and any other accrued and vested amounts or benefits required to
be paid or provided to Executive under any plan, program, policy, practice or
contract at the times set forth in any such plan, program, policy, practice or
contract. Also, to the extent any annual or long-term cash bonus was earned in a
prior fiscal year but has not yet been paid, such bonus or bonuses shall be paid
on the earlier of (a) the original payment date or (b) thirty (30) days
following Executive’s Separation Date; provided, however, if any such bonus is
subject to Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), such bonus shall be paid at the time required under the
original agreement or plan and in accordance with Section 409A. To the extent
Executive participated in any annual or long-term cash bonus plans, policies or
programs during the Company’s fiscal year in which Executive’s employment with
the Company terminates, the Company shall pay to Executive a prorated bonus,
only to the extent any such bonus is actually earned based on the applicable
performance criteria, at the time that any such bonus would otherwise have been
payable had Executive not experienced a cessation in employment. The vesting and
payment of any outstanding equity awards awarded to Executive shall be
determined in accordance with the terms of any award agreements or plans
governing such equity awards. Payment of the benefits provided for in this
Section 5 are not subject to Executive signing and not revoking this Agreement.

6.    Cessation of Authority. Executive understands and agrees that as of the
Separation Date, Executive will be no longer authorized to incur any expenses,
obligations or liabilities, or to make any commitments on behalf of the Company.

7.    Return of the Company’s Materials and Property/Non-Interference. Executive
understands and agrees that Executive immediately will return to the Company all
files, memoranda, records, credit cards, manuals, computer equipment, computer
software, pagers, cellular phones, facsimile machines, vehicles, passwords, and
any other equipment and other documents, and all other physical or personal
property that Executive received from the Company or that Executive used in the
course of Executive’s employment with the Company and that are the property of
the Company or their customers. Executive further agrees that Executive will
provide immediately upon request any and all information used by the Company to
access any database or other electronically stored information, including any
and all passwords, except such passwords related to Executive’s personal
accounts that are unrelated to the Company.

8.    Non-Competition.

(a)    Executive agrees that for a period of [Choose 1: [Category 1 and 2
Executives – twelve (12) months] [Category 3 Executives – six (6) months]]
following the cessation of Executive’s employment by the Company (hereinafter
“Restricted Period”) and within the Restricted Territory (defined

 

3



--------------------------------------------------------------------------------

Exhibit B - FORM

 

herein), Executive will not, directly or indirectly, whether on Executive’s
behalf or on behalf of any other person or entity, own, manage or control, or
participate in the ownership, management or control of a Competing Business
(defined herein). “Restricted Territory” means the forty-eight (48) states of
the continental United States. The parties further agree that the Company does
business throughout the world and that the Restricted Territory is narrowly
drawn and reasonable under the circumstances. “Competing Business” means any
person or entity that provides products or services in the business of [insert
description of business based on Executive’s role] that are the same as or
substantially similar to, and competitive with, such products or services
provided by the Company, its affiliated companies or subsidiaries at any time
during the twelve (12) months prior to the cessation of Executive’s employment.

(b)    Executive agrees that during the Restricted Period and within the
Restricted Territory, Executive shall not, directly or indirectly, perform
services for a Competing Business that are the same as or substantially similar
to the services provided by Executive on behalf of the Company, its affiliated
companies or subsidiaries within twelve (12) months prior to the cessation of
Executive’s employment.

(c)    Nothing herein shall prohibit Executive from performing services or
working in any role that does not compete with the Company or its affiliated
companies or subsidiaries, nor shall Executive be prohibited from owning five
(5%) percent or less of the outstanding equity or debt securities of a Competing
Business that is actively traded on a public securities market.

9.    Confidential Information and Trade Secrets.

(a)    Executive acknowledges a fiduciary duty owed to the Company and its
affiliated companies and subsidiaries not to disclose any confidential
information. Confidential information may include, but is not limited to, trade
secrets, customer lists and information, internal corporate planning, methods of
marketing and operation, and other data or information of or concerning the
Company and its affiliated companies and subsidiaries or their customers that is
not generally known to the public or generally in the [insert description based
on Executive’s role] industry. Executive agrees that for a period of five
(5) years following the cessation of employment, Executive will not use or
disclose to any third party any such confidential information, either directly
or indirectly, except as may be authorized in writing specifically by the
Company; provided, however that to the extent the information covered by this
Section 9 is otherwise protected by the law, such as “trade secrets,” as defined
by the Virginia Uniform Trade Secrets Act, that information shall not be
disclosed or used for however long the legal protections applicable to such
information remain in effect.

(b)    Nothing in this Agreement restricts or prohibits Executive or Executive’s
counsel from initiating communications directly with, responding to any inquiry
from, volunteering information to, or providing testimony before a
self-regulatory authority or a governmental, law enforcement or other regulatory
authority, including the U.S. Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, Financial Industry Regulatory
Authority, the Congress, and any Office of Inspector General (collectively, the
“Regulators”), from participating in any reporting of, investigation into, or
proceeding regarding suspected violations of law, or from making other
disclosures that are protected under or from receiving an award for information
provided under the whistleblower provisions of state or federal law or
regulation. Executive does not need the prior authorization of the Company to
engage in such communications with the Regulators, respond to such inquiries
from the Regulators, provide confidential information or documents containing
confidential information to the Regulators, or make any such reports or
disclosures to the Regulators. Executive is not required to notify the Company
that Executive has engaged in such communications with the Regulators. Executive
recognizes and agrees that, in connection with any such activity outlined above,
Executive must inform the Regulators that the information is confidential.

 

4



--------------------------------------------------------------------------------

Exhibit B - FORM

 

(c)    Federal law provides certain protections to individuals who disclose a
trade secret to their attorney, a court, or a government official in certain,
confidential circumstances. Specifically, federal law provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret under either of the
following conditions:

(i)    Where the disclosure is made (A) in confidence to a federal, state or
local government official, either directly or indirectly, or to an attorney; and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; or

(ii)    Where the disclosure is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.

(d)    Federal law also provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (i) files any
document containing the trade secret under seal; and (ii) does not disclose the
trade secret, except pursuant to court order.

10.    Non-Solicitation. During the Restricted Period, Executive will not,
whether on such Executive’s own behalf or on behalf of or in conjunction with
any person, company, business entity or other organization whatsoever, directly
or indirectly:

(a)    solicit or encourage any person who was employed by the Company,
affiliated companies or its subsidiaries during the last six (6) months of
Executive’s employment to leave the employment of the Company, affiliated
companies or its subsidiaries for employment by another commercial entity, or
hire any such person for employment; or

(b)    encourage to cease to work with the Company, affiliated companies or its
subsidiaries any consultant engaged by the Company, affiliated companies or its
subsidiaries during the last six (6) months of Executive’s employment.

11.    Remedies. Executive acknowledges that the covenants set forth in Sections
8, 9 and 10 of this Agreement are just, reasonable, and necessary to protect the
legitimate business interests of the Company. Executive further acknowledges
that if Executive breaches any provisions of Sections 8, 9 and 10, all payments
otherwise due hereunder shall immediately cease and all payments previously
made, to the extent permitted by applicable law, shall be immediately repaid to
the Company upon written demand therefor. Such repayment represents a reasonable
estimate of the damages suffered by the Company as a result of a breach and is
not a penalty. Nevertheless, the Company’s remedies at law will be inadequate,
and the Company will be irreparably harmed. Accordingly, the Company shall be
entitled to an injunction, both preliminary and permanent, restraining Executive
from such breach or a threatened breach, such injunctive relief not to preclude
the Company from pursuing all available legal and equitable remedies, and the
Company should also be entitled to all reasonable attorney’s fees and costs
incurred in connection with the breach, threatened breach, or any challenge to
the enforceability of Sections 8, 9 and 10 where the Company is the prevailing
party, in whole or in part.

12.    No Obligation. Executive agrees and understands that the additional
consideration described above in Section 4 of this Agreement is not otherwise
required, and that Executive’s entitlement to receive the consideration set
forth above is conditioned upon Executive’s execution, non-revocation and
delivery of this Agreement and compliance with the terms of this Agreement.

 

5



--------------------------------------------------------------------------------

Exhibit B - FORM

 

13.    Severability. If any provision of this Agreement, or part thereof, is
determined to be unenforceable for any reason whatsoever, it shall be severable
from the remainder of this Agreement and shall not invalidate or affect the
other provisions of this Agreement, which shall remain in full force and effect
and shall be enforceable according to their terms. No covenant shall be
dependent upon any other covenant or provision herein, each of which stands
independently.

14.    Professionalism. Executive agrees that Executive will not make or issue,
or procure any person, firm or entity to make or issue, any statement in any
form concerning the Company, Executive’s employment relationship or the
cessation of Executive’s employment relationship with the Company to any person
or entity if such statement is harmful to or disparaging of the Company, their
affiliates or any of their employees, officers, directors, agents or
representatives; provided, however, that nothing herein shall preclude Executive
from providing any information to any governmental or regulatory authority,
including the Securities and Exchange Commission or as otherwise required by
applicable law, including a court order.

15.    Release. As a material inducement to the Company to enter into this
Agreement, Executive hereby irrevocably and unconditionally releases, acquits,
and forever discharges the Company, each of its owners, members, stockholders,
predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, parent companies, divisions, direct or indirect
subsidiaries, affiliates, and all persons acting by, through, under or in
concert with any of them (collectively “Releasees”), or any of them, from any
and all charges, complaints, claims, liabilities, obligations, promises,
agreements and benefit plans, controversies, damages, actions, causes of action,
suits, rights, demands, costs, losses, debts and expenses of any nature
whatsoever, known or unknown, suspected or unsuspected, including, but not
limited to, any rights arising out of any alleged violations or breaches of any
employment agreements or any other contracts or benefit plans, express or
implied or any tort, or any legal restrictions on the Company’s right to
terminate employees, or any federal, state or other governmental statute,
regulation, or ordinance, including without limitation (1) Title VII of the
Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991 (race,
color, religion, sex, and national origin discrimination); (2) the Americans
with Disabilities Act (disability discrimination); (3) 42 U.S.C. § 1981
(discrimination); (4) the federal Age Discrimination in Employment Act (age
discrimination); (5) the Older Workers Benefit Protection Act; (6) the Equal Pay
Act; and (7) Executive Retirement Income Security Act (“ERISA”) (“Executive
Claim” or “Executive Claims”), which Executive now has, owns or holds, or claims
to have, own or hold, or which Executive at any time heretofore had owned or
held, or claimed to have owned or held, against each or any of the Releasees at
any time up to and including the Effective Date of this Agreement; provided,
however, that nothing herein affects Executive’s right to file or participate in
a charge of discrimination with or pending before the Equal Employment
Opportunity Commission (“EEOC”), or any similar state or local agency, but
Executive shall not be entitled to any monetary, injunctive, declaratory, or
other relief as a result thereof.

16.    No Knowledge of Illegal Activity. Executive acknowledges that Executive
has no knowledge of any actions or inactions by any of the Releasees or by
Executive that Executive believes could possibly constitute a basis for a
claimed violation of any federal, state, or local law, any common law or any
rule promulgated by an administrative body.

 

6



--------------------------------------------------------------------------------

Exhibit B - FORM

 

17.    Age Discrimination In Employment Act. Executive hereby acknowledges and
agrees that this Agreement and the termination of Executive’s employment and all
actions taken in connection therewith are in compliance with the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act
and that the releases set forth in Section 15 hereof shall be applicable,
without limitation, to any claims brought under these Acts. Executive further
acknowledges and agrees that:

(a)    The release given by Executive in this Agreement is given solely in
exchange for the consideration set forth in Section 4 of this Agreement and such
consideration is in addition to anything of value which Executive was entitled
to receive prior to entering into this Agreement;

(b)    By entering into this Agreement, Executive does not waive rights or
claims that may arise after the date this Agreement is executed;

(c)    Executive has been advised to consult an attorney prior to entering into
this Agreement, and this provision of the Agreement satisfies the requirement of
the Older Workers Benefit Protection Act that Executive be so advised in
writing;

(d)    Executive has been offered twenty-one (21) (or forty-five (45) if
applicable) calendar days from receipt of this Agreement within which to
consider this Agreement; and

(e)    For a period of seven (7) calendar days following Executive’s execution
of this Agreement, Executive may revoke this Agreement by delivering written
notice to                 , and this Agreement shall not become effective or
enforceable until such seven (7) day period has expired.

18.    Assignability. This Agreement shall be binding upon and inure to the
benefit of the Company, and to any person or firm who may succeed to the
majority of the assets of the Company. This Agreement shall be assignable by the
Company, but shall not be assignable by Executive.

19.    Governing Law; Venue. The construction, interpretation and enforcement of
this Agreement shall at all times and in all respects be governed by the laws of
the Commonwealth of Virginia and the exclusive venue of any dispute shall be the
Henrico County Circuit Court or the federal court in Richmond, Virginia, chosen
at the option of the Company, as applicable.

20.    No Construction Against Any Party. This Agreement is the product of
informed negotiations between Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. Executive and the Company agree that
neither party was in a superior bargaining position regarding the substantive
terms of this Agreement.

21.    Entire Agreement. Except as otherwise provided herein, this Agreement,
along with the Policy, constitutes the entire agreement of the parties with
respect to the matters addressed herein and it supersedes all other prior
agreements and understandings, both written and oral, express or implied, with
respect to the subject matter of this Agreement and the Policy.

22.    Counterparts. This Agreement may be executed by electronic signature and
in two (2) or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one (1) and the same instrument.
Counterparts may be delivered by facsimile, electronic mail (including pdf) or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.

23.    No Other Representations. Executive represents and acknowledges that in
executing this Agreement, Executive does not rely, and has not relied, upon any
representation or statement not set forth herein made by any of the Releasees or
by any of the Releasees’ agents, representatives, or attorneys with regard to
the subject matter, basis or effect of the Agreement or otherwise.

 

7



--------------------------------------------------------------------------------

Exhibit B - FORM

 

24.    Cooperation. Executive agrees that Executive will assist and cooperate
with the Company in connection with any business matters Executive has been
involved with while employed. Executive further agrees that Executive will
assist and cooperate with the Company in connection with the defense or
prosecution of any claim that may be made against or by the Company, or in
connection with any ongoing or future investigation or dispute of claim of any
kind involving the Company, including any proceeding before any arbitral,
administrative, judicial, legislative, or other body or agency, including
testifying in any proceeding to the extent such claims, investigations or
proceedings related to services performed or required to be performed by
Executive, pertinent knowledge possessed by Executive, or any act or omission by
Executive.

 

                                                                            
                                               Date     EXECUTIVE     UNIVERSAL
CORPORATION                                          Date     By:  
                                                                               
    Its:                                 
                                                                        

 

8